DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aschan et al. (US 2015/0241099).
	Per claim 1, Aschan teaches a refrigerator comprising: a main body (there is inherently a main body of a refrigerator) that has a storage chamber (6 and 40); a refrigeration cycle (figure 3) located in the main body and configured to supply cold air to the storage chamber, wherein the refrigerant cycle includes: a compressor (10) configured to compress a refrigerant; a condenser (12) configured to condense the refrigerant compressed by the compressor; a valve device (30) connected to an outlet of the condenser; a first branch passage (28) that connects the valve device to the compressor to flow a portion of the condensed refrigerant that is discharged from the condenser and that is condensed by the condenser; a second branch passage (26) that connects the valve device to the compressor to flow a remaining portion of the condensed refrigerant discharged from the condenser; a cold storage expander (16) located at the first branch passage and configured to depressurize the portion of the condensed refrigerant; and a cold storage evaporator (24) located at an outlet side of the cold storage expander and configured to evaporate the depressurized refrigerant discharged from the cold storage expander that is depressurized by the cold storage expander (“Refrigerant may evaporate in the second refrigerant channel 24”, para 0030); a subsidiary condenser (22) located at the second branch passage; a condensing expander (46) located at the second branch passage and between the subsidiary condenser (22) and the valve device (30), wherein the subsidiary condenser is configured to condense the remaining portion of the refrigerant depressurized by the condensing expander (“the refrigerant is cooled in the first refrigerant channel 22”, para. 0030); an evaporation expander (14) located at an outlet side of the subsidiary condenser (22) and configured to depressurize the remaining portion of the refrigerant condensed by the subsidiary condenser; a first evaporator (18) configured to evaporate the remaining portion of the refrigerant depressurized by the evaporation expander in order to cool the storage chamber; and a second evaporator (44) located at an outlet side of the cold storage evaporator and configured to evaporate the evaporated refrigerant from the cold storage evaporator; and a refrigerant pipe connecting the compressor, the condenser, the condensing expander, the evaporation expander, the first evaporator, and the second evaporator (all the piping in figure 3 connecting the elements of the refrigeration circuit is considered “a refrigerant pipe”) wherein the refrigerant pipe is provided at an exit side of each of the first evaporator (18) and the second evaporator (44), extends to the an entrance side of the compressor from the exit side of each of the first evaporator (18) and the second evaporator (44), and is configured to guide the refrigerant passing through the first evaporator (18) and the second evaporator (44) directly to the compressor (10) (see figure 3 showing the piping exiting the evaporators and directly connection to the entrance of the compressor).
	Per claim 3, Ascham meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ascham teaches a cold storage part (20) that has a phase change material (PCM) therein (para. 0030), wherein the subsidiary condenser and the cold storage evaporator are located inside the cold storage part (see figure 3 showing 22 and 24 within 20), and wherein the cold storage part exchanges heat with each of the subsidiary condenser and the cold storage evaporator (para. 0030).
	Per claim 7, Ascham meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ascham teaches wherein the storage chamber comprises a refrigerating chamber (40, “the first and second compartments 6, 40 may be cooled at two different temperatures; one may be cooled to a temperature above 0 degrees Celsius and the other to a temperature below 0 degrees Celsius”, para. 0033) and a freezing chamber (6, “the first compartment 6 may be cooled either to a temperature above 0 degrees Celsius or below 0 degrees Celsius”, para. 0026), and wherein the first evaporator is located at a rear wall of the freezing chamber (see figure 3 showing 18 “at” 6, thus 6 is necessarily associated with freezing chamber, thus 18 is “at” a rear wall of 6), and the cold storage evaporator (24) and the subsidiary condenser (22) are located at a rear wall of the refrigerating chamber (40) (para. 0035) (i.e. to clarify, 22 and 24 are associated with the refrigerating chamber 40, thus 22 and 24 are “at” a rear wall of 40).
	Per claim 8, Aschan teaches all the limitations of claim 1 and claim 8 contains similar limitations as claim 1.  Therefore, claim 8 is rejected for similar reasoning as claim 1.
	If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  
	Per claim 10, Aschan teaches all the limitations of claim 3 and claim 10 contains similar limitations as claim 3.  Therefore, claim 10 is rejected for similar reasoning as claim 3.
	If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  
	Per claim 14, Aschan meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Aschan teaches wherein the subsidiary condenser (22) contacts the cold storage evaporator (24) (22 and 24 thermally contact each other , thus the subsidiary condenser contacts the cold storage evaporator).
	Per claim 15, Aschan teaches all the limitations of claim 15 contains similar limitations as claim 14.  Therefore, claim 15 is rejected for similar reasoning as claim 14.
	If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Aschan et al. (US 2015/0241099) in view of Kwak et al. (US 5,896,753).
	Per claim 4, Ascham, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Ascham, as modified, teaches wherein the valve device (30) is a three-way valve that has one inlet port (inlet from 12), and first (outlet to 16) and second outlet (outlet to 46) ports, wherein the first branch passage (28) is branched from the first outlet port (outlet to 16), and wherein the second branch passage (26) is branched from the second outlet port (outlet to 46).
	Per claim 5, Ascham meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Ascham teaches an input part configured to receive an input of a desired temperature of the storage chamber (“control system may be set to maintain the temperature”, para. 0012); and a temperature sensor arranged in thermal communication with the storage chamber (“temperature sensors arranged in thermal communication with the first compartment” para. 0012), wherein, based on a temperature detected by the temperature sensor being equal to or higher than the desired temperature, the valve device opens the first outlet port and closes the second outlet port in order to guide the refrigerant from the condenser to flow toward the cold storage evaporator (“running (100) the single compressor (10) when a first temperature condition of the refrigerator (2) is fulfilled, setting (102) the flow control device (30) in a sub-cooling setting to direct the flow of refrigerant through the second conduit path”, claim 15 of Ascham, and “the first temperature condition may relate to a first maximum temperature threshold”, para. 0047) but fails to explicitly teach the temperature sensor located inside the storage chamber.
	However, the examiner takes OFFICAL NOTICE that it is old and well known to have a temperature sensor located inside a storage chamber to get an accurate temperature reading of the temperature within the storage chamber.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the temperature sensor located inside the storage chamber in order to advantageously provide an accurate temperature reading of the temperature within the storage chamber.
	Per claim 6, Ascham, as modified, meets the claim limitations as disclosed in the above rejection of claim 5. Further, Ascham, as modified, teaches wherein, based on the temperature detected by the temperature sensor being lower than the desired temperature of the storage chamber, the valve device opens the second outlet port and closes the first outlet port in order to guide the refrigerant from the condenser to flow toward the first evaporator (“setting (104) the flow control device (30) in a first evaporator (18) setting to direct a flow of refrigerant through the first conduit path (26)”, claim 15) (to clarify, since the valve device direct fluid to the first outlet when the sensor detects a temperature that is above the desired temperature, the valve device necessarily directs the fluid to the second outlet when the sensor detects a temperature that is not above (i.e. lower than) the desired temperature).
	Per claim 11, Aschan teaches all the limitations of claim 4 and claim 11 contains similar limitations as claim 4.  Therefore, claim 11 is rejected for similar reasoning as claim 4.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Per claim 12, Aschan teaches all the limitations of claim 5 and claim 12 contains similar limitations as claim 5.  Therefore, claim 12 is rejected for similar reasoning as claim 5.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  
	Per claim 13, Aschan teaches all the limitations of claim 6 and claim 13 contains similar limitations as claim 6.  Therefore, claim 13 is rejected for similar reasoning as claim 6.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  
Response to Arguments
	In regards to the applicant’s argument on page 8, first full paragraph, that Aschan does not show “a refrigerant pipe configured to guide the refrigerant passing through the first evaporator and the second evaporator directly to the compressor”;  the examiner respectfully disagrees.  The “refrigerant pipe” which interconnects the components of the refrigeration circuit shown in figure 3 includes “refrigerant pipe” that guide refrigerant from the first evaporator and second evaporator to the inlet of the compressor.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763